PER CURIAM.
This is an appeal by the defendant in the Criminal Court of Record in and for Dade County, Florida who was found guilty of attempting to break and enter a building with intent to commit a felony, to wit: grand larceny. In addition, a petition for writ of habeas corpus was filed on behalf of the defendant. The petition alleged that the probation of the defendant upon an earlier conviction had been revoked at the time of the adjudication. The petition further alleged that through state action, the defendant was deprived of and inadequately afforded the assistance of counsel for a direct appeal from the revocation of probation. The attorney general filed a response to an order to show cause issued upon the petition for habeas corpus. The response stated that petitioner was entitled to review of his cause pursuant to Baggett v. Wainwright, Fla.1969, 229 So.2d 239. Based upon the petition and response, this court ordered that the petition should be treated *560and acted upon .as a notice of appeal from the order revoking probation.
We have examined the record in the light of the briefs filed and find that no error appears upon either the judgment and sentence which is appealed or upon the order revoking probation.
As to appellant’s point urging that the evidence is insufficient to support the judgment upon the information charging appellant with attempting to break and enter a building with intent to commit grand larceny, see Roundtree v. State, Fla.App.1970, 236 So.2d 140.
Affirmed.